ORDER
These matters having been duly presented to the Court on the motions of the Office of Attorney Ethics in respect of ELIZABETH M. GOLDMAN of AUDUBON, who was admitted to the bar of this State in 1997, and who was transferred to disability inactive status on January 11, 2002, seeking to restore respondent to active status, reinstate disciplinary proceedings against her, and automatically temporarily suspend respondent from practice pursuant to Rule 1:20 — 13(b)(1);
And good cause appearing;
*23It is ORDERED that the motions are granted, and respondent is hereby removed from disability inactive status, and the disciplinary proceedings pending against her are hereby reinstated; and it is further
ORDERED that pursuant to Rule 1:20 — 13(b)(1), respondent is temporarily suspended from the practice of law pending the conclusion of the ethics proceeding against her, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practice law during the period of her suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys.